Citation Nr: 1820026	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for cellulitis, right leg, due to vein harvesting.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of service connection for a painful scar that occurred as a result of the vein removal in 2010 has been raised by the record in his November 2012 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination for skin diseases in September 2012 and the examiner diagnosed an infectious skin condition, namely recurrent cellulitis of the right leg.  The examiner failed to indicate the approximate total body area and total exposed body area affected by the skin condition.  Additionally, the Veteran has asserted worsening symptoms.  Therefore, a new examination that provides current findings and severity should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any relevant, outstanding VA and private treatment records. 

2. Schedule the Veteran for another VA skin examination to determine the current nature and severity of his cellulitis of the right leg.  The claims file should be made available to and reviewed by the examiner and all necessary testing should be performed.  All findings should be reported in detail. 

3. After completing the above development, including any additional development that may be warranted, readjudicate the appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


